Citation Nr: 0912679	
Decision Date: 04/06/09    Archive Date: 04/15/09	

DOCKET NO.  05-38 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes. 

2.  Entitlement to service connection for a disability 
manifested by high cholesterol/high triglycerides. 

3.  Entitlement to service connection for osteoporosis. 

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for heart disease. 

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD). 

6.  Entitlement to an increased (compensable) disability 
evaluation for bilateral hearing loss. 

7.  Entitlement to an increased (compensable) disability 
evaluation for residuals of a bilateral ochioplexy for 
testicular torsion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision.

This issue of service connection for heart disease is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on the appellant's part.


FINDINGS OF FACT

1.  Any current diabetes mellitus is not attributable to the 
Veteran's active service, nor is it causally related to a 
service-connected disability.

2.  Elevated cholesterol and high triglyceride readings 
represent laboratory findings and are not actual disabilities 
in and of themselves for which VA compensation benefits are 
payable.

3.  Any current osteoporosis was first documented many years 
following service and is not shown to be related to service 
in any way.


4.  By rating decision dated in February 1990, service 
connection for heart disease was denied.  Following 
notification of the determination that same month, the 
Veteran did not initiate an appeal.

5.  Certain evidence received since the 1990 rating decision 
raises a reasonable possibility of substantiating the claim 
of service connection for heart disease.

6.  By rating decision dated in February 1990, service 
connection for PTSD was denied.  Following notification of 
the determination that same month, the Veteran did not 
initiate an appeal.

7.  The evidence added to the record since the 1990 rating 
decision is essentially cumulative and redundant.  The 
additional evidence does not raise a reasonable possibility 
of substantiating the claim, nor does it, by itself, or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the PTSD claim.

8.  Audiometric test results correspond to numeric 
designations of no more than level I for each ear.

9.  The Veteran does not have complete atrophy of one or both 
testicles.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated  therein; diabetes mellitus is not proximately due 
to or caused by or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

2.  A disability manifest by high cholesterol and/or high 
triglycerides was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  Osteoporosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5013, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

4.  The February 1990 rating decision which denied 
entitlement to service connection for heart disease and for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008). 

5.  New and material evidence has been received to reopen the 
Veteran's claim of service connection for heart disease.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2008).

6.  Evidence submitted since the February 1990 rating 
decision wherein the RO denied service connection for PTSD is 
not new and material; accordingly, the PTSD claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

7.  The criteria for a compensable disability rating for 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.85. 4.86, Diagnostic Code 6100 
(2008).

8.  The criteria for a compensable disability rating for 
residuals of bilateral ochioplexy for testicular torsion have 
not been met.  .  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 115b, Diagnostic Code 7523 (2008)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA).

As provided for by the VCAA, VA has a duty to notify and 
assist a claimant in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those elements are:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  In 
the instant case, the VCAA duty to notify has been satisfied 
with respect to all notice elements.  

The Veteran has been notified by various letters dated 
between 2005 and 2006 of his and VA's respective duties with 
respect to development of the claims.

With regard to the request to reopen previously denied 
claims, the Board notes that during the pendency of the 
appeal, the Court also issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which held, in part, that 
VA's duties to notify a claimant seeking to reopen a claim 
included advising the claimant of the evidence and 
information that is necessary to reopen a claim and notifying 
the claimant of the information and evidence that is 
necessary to establish his entitlement to the underlying 
claim for the benefits sought.  The Court further held that 
VA must, in the context of a claim to reopen, look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

The Board finds that VA has essentially met these duties with 
regard to the claims to reopen.  By letter dated in March 
2005, the Veteran was provided with definitions of new and 
material.  He was told that any evidence submitted could not 
simply be repetitive and cumulative of the evidence VA had 
when they previously decided the claim.  He was told that in 
order to be considered material, additional existing evidence 
must pertain to the reason the claim was previously denied.  
He was told that to qualify as new, the evidence was to be 
submitted to VA for the first time.  With regard to PTSD, by 
letter dated in August 2006, he was informed that information 
he provided was not sufficient to confirm that any claimed 
stressful incidents had occurred.  He was told what the law 
required in order to grant service connection for PTSD.  He 
was informed that he was responsible for providing 
information such as the location when a claimed stressful 
incident took place, the approximate date of the incident, 
the unit of assignment at the time the stressful event 
occurred, and/or the name of the unit that was responsible 
for the location if it was not his unit.  He was told in bold 
print that the information was necessary to obtain supportive 
evidence of any claimed stressful events and he was informed 
that failure to respond to provide an incomplete response 
might result in a denial of the claim.  With regard to the 
heart disease issue, the Veteran was advised that the claim 
was previously denied for lack of evidence of current heart 
disability. 

The Board is aware that in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), it was held that all notice errors 
represent prejudice and require reversal unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  (1) 
That any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Although not specifically discussed by the Court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include when the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

With regard to the claim for PTSD, the Board believes that 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate evidently in the processing of his 
claim.  The August 2006 letter to him specifically informed 
him exactly what was needed to support a claim for service 
connection for PTSD.  He failed to provide any information 
whatsoever with which to conduct an attempt to verify and/or 
corroborate any claimed stressful experiences.  

With regard to the heart disease, he has provided no new 
evidence to consider.  The record shows he was scheduled for 
a Board hearing in January 2009, but for whatever reason, he 
failed to appear.  Neither he nor his representative has 
referred to any outstanding evidence that has not been 
associated with the claims file that might be pertinent to 
his claim.  In addition, the Board notes that he is 
represented by a highly qualified Veteran's service 
organization.  Accordingly, the Board finds that any notice 
deficiencies in this case are essentially moot.

With regard to the claim for an increased rating for hearing 
loss, the Board is aware that if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a notice of a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life 
(such as a specific measurement or test result), VA must 
provide at least general notice of that requirement to the 
claimant.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this regard, by letter dated in May 2008, the Veteran was 
informed of the criteria for evaluating hearing impairment in 
a detailed communication.  For some reason, he was not 
provided with the criteria for evaluating his testicular 
difficulties.  However, again, the Board finds that error is 
not fatal.  The Veteran has been represented by a service 
organization well-versed in VA law.  Moreover, the May 2008 
letter included general language to the effect that when 
determining a disability evaluation, consideration is given 
to the nature and symptoms of the condition, the severity and 
duration of the symptoms, the impact of the condition and 
symptoms on employment and daily life, and any specific 
tests.  The Board believes it reasonable to expect anyone 
reading such language to understand that these considerations 
apply to all disability evaluations; in this case, the Board 
therefore believes the Veteran can be reasonably viewed as 
having actual knowledge of these elements for purposes of the 
testicular torsion rating issue.  No useful purpose would be 
served by delaying appellate review of this issue for the 
purpose of further VCAA notice.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  The Veteran has been accorded 
examinations by VA.  Neither the Veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  VA has done all that it could to 
obtain additional records.  There is even a formal finding on 
the availability of outpatient treatment records pertaining 
to the Veteran in Dayton, Ohio, from 1985 to 1992. 

The Board acknowledges that the Veteran has not been afforded 
VA medical examinations with regard to diabetes mellitus, a 
disability manifested by high cholesterol and/or high 
triglycerides, or osteoporosis.  However, the Board finds 
that examinations are not necessary in order to decide the 
claim regarding these issues.  There are two pivotal cases 
which addressed the need for a VA examination, Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In McLendon, the Court held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is:  (1) Competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease incurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file to 
make a decision on the claim.  In Duenas, the Court held that 
a VA examination is necessary when the record:  (1) indicates 
competent evidence that the Veteran has persistent and 
recurrent symptoms of a claimed disability and (2) indicates 
that those symptoms may be associated with his active 
military service.  In the instant case, there is no competent 
evidence demonstrating persistent or recurrent symptoms of 
claimed disabilities.  As such, examinations are not 
warranted.

For the foregoing reasons, the undersigned finds it is not 
prejudicial to the appellant for the Board to proceed to a 
final decision in the appeal with regard to each of the 
issues that have been certified.

Service Connection.

Pertinent Laws and Regulations.

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus, cardiovascular disease, and arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Court has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).  If the Veteran 
fails to demonstrate any one element, denial of service 
connection will result.  

Diabetes Mellitus.

After review of the evidence, the Board finds that service 
connection for diabetes mellitus is not warranted.  There is 
no contention or indication in this case that the Veteran 
served in Vietnam.  The service treatment records are without 
reference to complaints or findings indicative of the 
presence of diabetes.  A detailed history was obtained at the 
time of separation examination in January 1974.  No reference 
was made to diabetes.  Examination at that time was normal.  
Albumin and sugar testing was negative.  The initial 
documentation of the presence of diabetes came many years 
following service discharge.  There is no medical opinion of 
record relating it to the Veteran's active service many years 
earlier.  No information has been provided indicating how the 
disorder might otherwise be related to an established event, 
injury, or disease in service.  The Veteran is competent to 
testify as to symptoms he is experiencing, but he is not 
shown to be competent to render a medical diagnosis.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions are not conditions capable of 
lay diagnosis).  A significant lapse in time between service 
and post service medical treatment may be considered as part 
of the analysis of its relation of a service connection claim 
and weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Accordingly, the Board finds that the 
competent evidence of record is against a finding that the 
Veteran's diabetes mellitus is attributable to his active 
service.  It may also not be presumed to have been incurred 
in or aggravated by service.  

Although not clear, the record shows that the RO has also 
considered the service connection claim under a secondary 
service connection theory.  However, there is no competent 
evidence in the claims file even suggesting any causal 
relationship to the Veteran's service-connected testicular 
disability.  There is no basis for service connection for 
diabetes under any theory of service connection. 

Disability Manifested by High Cholesterol/High Triglycerides.

With regard to this issue, the Board notes that service 
connection is only warranted where the evidence demonstrates 
a disability.  "Disability" means impairment in any 
capacity resulting from diseases and injuries and their 
residual conditions.  38 C.F.R. § 4.1; Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  A symptom, without a diagnosed or 
identifiable underline malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  In 
order to establish a secondary service connection claim, the 
Veteran must shown:  (1) The existence of a current secondary 
disability; (2) the existence of a service-connected 
disability; and (3) evidence that the service-connected 
disability proximately caused the secondary disability.  
38 C.F.R. § 3.310(a).  A Veteran may also establish secondary 
service connection by demonstrating that his current 
(secondary) disability became aggravated or worsened by the 
already service-connected disorder.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (holding that when aggravation of a 
Veteran's nonservice-connected [secondary] condition is 
proximately due to or the result of a service-connected 
condition, such Veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation).

An elevated cholesterol level or high triglyceride count 
represents a laboratory finding and not a disability for VA 
purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  In 
the absence of proof of a present disability, there can be no 
valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As elevated 
cholesterol and/or elevated triglycerides does not constitute 
a disability, service connection for high cholesterol or 
elevated triglycerides cannot be awarded regardless of 
whether the Veteran has high cholesterol or elevated 
triglycerides.

Osteoporosis.

A review of the service treatment records is without 
reference to complaints and findings indicative of the 
presence of osteoporosis.

The post service medical evidence does not document the 
presence of osteoporosis for years following service 
discharge.  There is a complete lack of continuity of 
symptomatology regarding this disorder.  The Veteran has not 
referred to any medical opinion associating any current 
osteoporosis with his active service many years ago.  Again, 
as noted above, the Board notes that the absence of medical 
records documenting the presence of a disorder or for a 
prolonged period of time is a fact for the Board to consider 
in reaching a determination on the claim and weighs against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
The only evidence linking any current osteoporosis to the 
Veteran's active service is his own allegation.  However, his 
assertions alone are not sufficient as to establish service 
connection.  As a lay person lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
the matter as complex as etiology of osteoporosis.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

New and Material Evidence.

With regard to reopening a finally disallowed claim, pursuant 
to the provisions of 38 U.S.C.A. § 5108, the Secretary of VA 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to a claim.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence would be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of the Veteran's 
injury or disability.

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance, and must prove the merits of the 
claim as to each essential element there was a basis for the 
last final disallowance of the claim.  See Evans v. Brown, 9 
Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim may be reopened and 
decided upon the merits.  Once it is determined that the 
claimant has introduced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

The pertinent evidence of record at the time of the 1990 
denial action with regard to the disabilities at issue 
included the service treatment records and the report of a VA 
examination of the Veteran in January 1990.  

Heart Disease

With regard to heart disease, the treatment records show the 
Veteran was hospitalized in July 1972 for cardiac arrest.  He 
was observed for three days in the hospital for suspected 
cardiac arrhythmia.  However, at the time of separation 
examination, a chest X-ray showed that he was normal and 
clinical evaluation revealed a normal chest, heart, and 
vascular system.

Examination by VA in December 1989 and January 1990 revealed 
no muscle sinus rhythm, no rumors, regular pulses, and no 
edema.  A blood pressure reading was recorded at 132/90.  
Electrocardiogram tracings showed nonspecific T-wave 
abnormality and right bundle branch block.  A chest X-ray 
study showed minimal diffuse cardiomegaly.  The examination 
diagnoses included the right bundle branch block on 
electrocardiogram study and hypocholesterolemia.  Notation 
was also made of a history of cardiac arrest in 1972, with no 
restrictions apparently resulting therefrom.  The February 
1990 rating decision denied the claim on the basis that there 
was no evidence of current cardiac disability.  

Since the claim to reopen was received in December 2004, VA 
treatment records dated between 2000 and 2004 have been 
associated with the claims file.  They reveal treatment and 
evaluation for various disabilities, including hypertension.  
As there is now evidence, presumed to be credible, of current 
disability, the Board finds that the claim has  been 
reopened.   



PTSD.

With regard to the claim for service connection for PTSD, the 
service treatment records reveal that at the time of 
separation examination in January 1974, complaints included 
frequent trouble sleeping, depression, and nervous tension.  
These were attributed to job pressures.  However, evaluation 
at the time of separation revealed normal psychiatric status.

Also for review was a report of VA psychiatric examination of 
the Veteran in November 1989.  The Veteran referred to 
witnessing a plane crash and the resulting dead bodies.  He 
indicated that he also saw someone jump off a three-story 
building and he had recollections of this incident.  He was 
given a current diagnosis of PTSD.  The RO found that history 
of the stressor related by the Veteran was insufficient and 
denied the claim.

Since the claim to reopen was received in January 2004, 
additional VA records dating from 2000 have been obtained and 
associated with the claims file.  Those records do not refer 
to treatment and evaluation of PTSD or any symptoms commonly 
associated with PTSD.  The Board notes that the Veteran was 
sent a letter by the RO in May 2006 asking for more specific 
details regarding any claimed stressful experiences while in 
service.  He was specifically asked to provide a complete 
detailed description of the specific traumatic incident or 
incidents, including dates and places where the incident or 
incidents occurred, the unit to which he was assigned at the 
time, and names of any individuals who might know about the 
incident or incidents.  In August 2006 he was sent another 
letter asking for more specific information with regard to 
the claimed stressful experiences he had while in service.  
No reply was received to either communication.  As noted 
above, the veteran was scheduled for a hearing before a 
traveling Veterans Law Judge in January 2009, but failed to 
appear.  Accordingly, after review of the entire record, the 
Board finds that no new and material evidence has been 
submitted to reopen the previously denied claim of 
entitlement to service connection for PTSD.  Accordingly, the 
claim is not reopened.  Since the Board finds that no new or 
material evidence has been submitted, no further adjudication 
of the claim with regard to PTSD is warranted.  See Kehoskie 
v. Derwinski, 2 Vet. App. 31 (1991).

Increased Ratings.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate a disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  In cases such as this, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings indicating a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings will be 
permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing Loss.

In general, to evaluate the degree of disability for hearing 
loss, VA's Rating Schedule establishes 11 auditory acuity 
levels in determining hearing impairment.  The levels extend 
from level I for essentially normal acuity through XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, 4.87.

Organic impairment of hearing acquity is measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiology testing in the frequencies of 1000, 2000, 
3000, and 4000 Hertz per second.  38 C.F.R. § 4.85(d).

Ratings of hearing loss disability involve a mechanical 
application of the rating criteria to the findings of an 
official audiology testing.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

The applicable rating criteria for hearing impairment were 
revised after June 10, 1999.  38 C.F.R. § 4.85.  The amended 
regulations include additional provisions that pertain to 
"exceptional patterns of hearing impairment."  38 C.F.R. 
§ 4.86.  Specifically, when hearing loss of 55 decibels or 
more in each of the four specified frequencies (i.e., 1000, 
2000, 3000, and 4000 Hertz), or when hearing loss with a pure 
tone threshold of 30 decibels or less at 1000 Hertz and 70 
decibels or less at more than 2000 Hertz result in a 
specialist determining the numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86.

The pertinent medical evidence of record includes the report 
of a VA audiologic examination accorded the Veteran in April 
2005.  Decibel loss in pure tone threshold testing at 1000 
hertz was 15, at 10 decibels it was 2000, at 25 decibels it 
was 3000, and at 4000 it was 60 decibels.  The average 
decibel loss in the left ear was 28.  Speech discrimination 
ability in the left was 92. 

Speech discrimination ability in the right ear was also 92.  
The right ear showed a 10 decibel loss at 500, a 10 decibel 
loss at 1000, a 10 decibel loss at 2000, a 60 decibel loss at 
3000, and a 90 decibel loss at 4000 Hertz.  The average 
decibel loss was 43.

Applying the provisions of 38 C.F.R. § 4.85, Table VI, to 
these results, the numeric designation for application is 
level I in the right and level I in the left ear.

The Veteran was accorded another audiologic examination by VA 
in December 2006.  However, while the average decibel loss on 
the left remained 28, the average decibel loss in the right 
ear was listed as 45.  Speech discrimination ability in each 
ear was up from 92 to 96 percent.

As above, applying the provisions of 38 C.F.R. § 4.85, Table 
VI to the results, the Veteran continues to have a numeric 
designation of level I in each ear.

These numeric designations each translate to a 0 percent 
disability rating for the level of hearing impairment shown.  
As noted above, ratings for hearing loss are determined by a 
mechanical application of the audiometric findings to the 
rating provisions and the Board has no choice but to deny the 
claim for a compensable disability rating at this time 
because the numeric designations do not translate to more 
than a 0 percent disability rating.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  There is no indication 
that the disability rating should be staged for any reason.  

Residuals of Bilateral Ochioplexy for Testicular Torsion.

Review of the Rating Schedule shows that under Diagnostic 
Code 7523, complete atrophy of one testicle warrants a 
noncompensable rating.  Complete atrophy of both testicles 
warrants a 20 percent rating, with consideration for special 
monthly compensation.  38 C.F.R. § 4.115(b).  

When he was accorded a urinary examination by VA in April 
2005, it was noted that in July 2002, he underwent testicular 
torsion bilaterally.  Current examination showed the 
testicles were in the scrotum.  There were somewhat reduced 
in size, probably about three-quarters of normal.  They were 
not tender to palpation.  The diagnosis was postoperative 
status surgery times three for torsion of the testicles, with 
testicular atrophy and hypogonadism with erectile 
dysfunction.  In sum, the medical evidence does not show 
complete atrophy of one or both testicles so as to warrant a 
compensable rating.  



Extraschedular Consideration

With regard to the rating issues discussed above, the Board 
has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
regarding extraschedular evaluation.  However, the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the Veteran that a service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for diabetes mellitus is not warranted.  
Service connection for disability manifested by elevated 
cholesterol/elevated triglycerides is not warranted.  Service 
connection for osteoporosis is not warranted.  A compensable 
disability evaluation for bilateral hearing loss is not 
warranted.  A compensable rating for residuals of bilateral 
ochioplexy for testicular torsion is not warranted.  New and 
material evidence has not been received to reopen the claim 
of service connection for PTSD.  To this extent, the appeal 
is denied. 

New and material evidence has been received to reopen the 
claim for service connection for heart disease.  To this 
extent, the appeal is granted, subject to the following 
remand directions.  


REMAND

With regard to the reopened claim of service connection for 
heart disease, the Board believes a medical opinion is 
necessary given the inservice cardiac symptomatology.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of 
current cardiovascular disability.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special tests and studies should be 
accomplished.  All current cardiovascular 
disorders should be reported.  The 
examiner should then respond to the 
following:

     Is it at least as likely at not (a 
50% or higher degree of probability) that 
any current cardiovascular disorder was 
manifested during service or is otherwise 
causally related to service?  The 
examiner's opinion should address the 
significance of any documented inservice 
cardiac symptomatology and findings. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for cardiovascular disability 
under a merits analysis.  If the claim 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


